Citation Nr: 1324819	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  13-04 214	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 6, 1973 Board of Veterans' Appeals (Board) decision that denied service connection for left knee and right ankle disabilities.

(The claims of entitlement to a compensable rating for the residuals of status post right inguinal hernia repair, for the period from October 6, 2010, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), will be the subject of a separate appellate decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Moving Party is a veteran who served on active duty from October 1970 to November 1970, and from August 1974 to December 1974.  He also had service with the U.S. Army Reserve from 1974 until approximately 1980 or 1982; presumably this included periods of active duty for training and inactive duty training.

This matter is before the Board as an original action on the motion that alleges CUE in an August 6, 1973 Board decision that denied service connection for left knee and right ankle disabilities.


FINDINGS OF FACT

1.  In an August 6, 1973 decision, the Board denied a claim of entitlement to service connection for left knee and right ankle disabilities.

2.  The Moving Party has failed to clearly and specifically set forth any alleged clear and unmistakable errors of fact or law in the August 6, 1973 Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged errors.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  The VCAA and its implementing regulations do not expressly indicate whether such provisions apply to motions alleging CUE in prior final decisions of the Board.  However, the United States Court of Appeals for Veterans Claims (Court) has held that, "as a matter of law, the VCAA is inapplicable to CUE claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the duties specified in the VCAA are not applicable to allegations of CUE in a prior Board decision).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).   Therefore, VA's duties to notify and assist under the VCAA are not applicable in this case.

CUE - Laws and Regulations

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104.  However, a final Board decision may be revised or reversed on grounds of CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. § 3.105(a).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice found at 38 C.F.R. §§ 20.1400-20.1411.

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice.  38 C.F.R. § 20.1404(a).

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

A determination that a prior decision involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator ( there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c); Baldwin v. West, 13 Vet. App. 1 (1999).  In other words, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  VA's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them.  See Acciola v. Peake, 22 Vet. App. 320 (2008).

Factual Background and Analysis

Historically, the Moving Party filed an original claim for compensation in December 1970, several days after his discharge from basic training.  Later in December 1970, the RO denied his claims of entitlement to service connection for residuals of injuries to the back, both knees and right ankle.  The moving party did not appeal this initial rating decision.  Subsequently, in October 1972 he filed a claim to reopen the previously denied claims of entitlement to service connection for left knee and right ankle disabilities.  In a December 1972 rating decision, the RO denied service connection for chondromalacia of the left knee and for residuals of injury to the right ankle.  The moving party perfected an appeal of this 1972 rating decision.

In an August 6, 1973 decision, the Board also found that service connection was not warranted for left knee and right ankle disabilities.  Specifically, the Board found that neither a knee or ankle disorder were noted on the Veteran's enlistment examination; that chondromalacia patellae of the knee, diagnosed within less than one week of entrance on active duty, was shown by the evidence to have pre-existed service; that the manifestations of the chondromalacia during active duty were similar to the pre-service symptoms and did not constitute increased disability or aggravation; and that the slight sprain of the right ankle during service was acute and transitory in nature and subsided without leaving any disability.  The Board appropriately notified the Moving Party of that decision.  At the time of that Board decision, there was no possibility of any further appeal since the United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeals) (Court) did not yet exist.  The Court came into existence some years later, in 1988.  Therefore, the August 6, 1973 Board decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104. 

During an April 2011 Board hearing, the Moving Party sought to reverse or revise, on the grounds of CUE, the August 6, 1973 Board decision which denied service connection for left knee and right ankle disorders.  In September 2011, the Board dismissed this motion without prejudice to refilling.  In so doing, the Board found that the Moving Party failed to clearly and specifically set forth any alleged clear and unmistakable errors of fact or law in the August 6, 1973 Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged errors.

In October 2012, the Moving Party again submitted a motion for a finding of CUE In the Board's August 6, 1973 decision for denying service connection for left knee and right ankle disabilities.  However, once again, the motion is not sufficiently specific to meet the requirements for pleading CUE, such that the motion must be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b).

Specifically, in his October 2012 statement, the Moving Party (in pertinent part) essentially argued that the Board failed to obtain a physical examination in his case in 1973, and this oversight or omission amounts to CUE.  See October 2012 statement, pages 2-3.  As previously noted, however, an allegation as to VA's failure to fulfill the duty to assist is not sufficient to show CUE.  See 38 C.F.R. § 20.1403(d).  

In February 2013, the Board issued the Moving Party a notice that his motion for CUE had been docketed (i.e., the instant decision), and advised him of the rules relating to CUE motions in Board decisions, located in 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-1411. 

Thereafter, the Moving Party's representative submitted argument in May 2013.  The representative argued that the Board had evidence before it in 1973 that showed that the Moving Party's left knee and right ankle disabilities did not pre-exist his entry into active duty, but rather were incurred during his active duty.  Essentially, the argument presented was that the Board incorrectly weighed the evidence in 1973.  However, as noted above, such allegations are not sufficient to show CUE as CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision or a disagreement as to how the facts were weighed, 38 C.F.R. § 20.1403(d), and subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Therefore, based on the present record, the Board does not find that the Moving Party has correctly pled a CUE motion.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. 38 C.F.R. § 20.1404(b).  Here, the Moving Party has not set forth clearly and specifically the legal or factual basis for his allegations and he has failed to state why the result of the August 6, 1973 Board decision would have been different but for the alleged error.  

Under 38 C.F.R. § 20.1409(c), the Board's regulations specify that a moving party has only one opportunity to challenge a Board decision on the basis of CUE.  The Federal Circuit has affirmed that a claimant is allowed only one request for revision based on CUE for each Board decision, even if a claimant's second request for revision based on CUE attempts to raise a different theory of CUE.  Hillyard  v. Shinseki, 695 F.3d 1257, 1258 (2012).  In that case, the Federal Circuit held that that there is a difference between a Board decision and RO decisions with respect to CUE claims.  The regulations governing CUE challenges to finality of RO decisions do not limit the number of times a claimant may raise a CUE claim as to a specific RO decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105; Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In contrast, the regulation limits each claimant to one challenge to the finality of each Board decision.  Hillyard, 695 F.3d at 1259 (rejecting argument that each "theory" of CUE represents a different claim and thus 38 C.F.R. § 20.1409(c) permits multiple CUE challenges as long as each challenge is based on a different CUE theory). 

The task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to Veterans against the negative consequences to the claimant of adjudicating a motion lacking a specific allegation of CUE only to deny the CUE claim.  See Acciola, supra.  Because the Moving Party has only one chance to prove a CUE claim regarding a particular Board decision, the proper remedy for the Board, when confronted with an inadequately pleaded CUE claim that collaterally attacks a Board decision, is to dismiss that challenge without prejudice.  This preserves for the Moving Party an opportunity to raise a claim of CUE when he has identified the legal or factual basis for the challenge. 

In this case, the Moving Party has raised no specific claim of CUE.  Thus, it would be prejudicial to him for the Board to accept the current motion for reconsideration as sufficient, where his statement that he seeks "appropriate action" provides no specific allegation of factual or legal error which would authorize the Board to grant the claim.  It would be prejudicial to him for the Board to accept as legally sufficient a claim which is defined by law as not legally sufficient and which would foreclose any opportunity for him to raise a legally sufficient claim.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003); see 38 C.F.R. § 20.1404(b).

Because the Moving Party's motion fails to comply with the requirements for specificity of CUE motions set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.




ORDER

The motion is dismissed without prejudice to refiling.



	                       ____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2012) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2012).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


